Citation Nr: 1757669	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  10-22 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for a visual disability, to include refractive errors and cataracts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel




INTRODUCTION

The Veteran had active military service from August 1970 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

This matter was previously before the Board, most recently in March 2017, at which time the Board remanded the issues currently on appeal for additional development.  The case has now been returned to the Board for further appellate action.

The Board notes that the Veteran previously had a claim on appeal for entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus.  The Veteran was granted service connection for both disabilities in an September 2017 rating decision; and assigned a 10 percent rating for the tinnitus, and a 0 (non-compensable) percent for the bilateral hearing loss.  The Veteran has not filed a Notice of Disagreement (NOD) to either rating decision.  Therefore, the Board has limited its consideration of the issues on appeal accordingly. 

In his May 2010 substantive appeal, the Veteran requested that he be afforded a hearing before a member of the Board.  The Veteran was scheduled for his requested hearing.  However, in a November 2016 statement, the Veteran withdrew his request for a hearing in writing.


FINDINGS OF FACT

1. Hypertension is not etiologically related to the Veteran's active service, and was not present to a compensable degree within one year of separation from active service.

2. A refractive error of the eye was noted at the entrance examination.

3. Cataracts are not etiologically related to the Veteran's active service. 


CONCLUSIONS OF LAW

1. Hypertension was not incurred in or aggravated by active service, and the incurrence or aggravation of hypertension during active service may not be presumed.  38 U.S.C. §§ 1101, 1110, 1112 (2016); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2. Refractive errors are not a disease or injury within the meaning of the law providing for compensation.  38 U.S.C § 1110, 5107 (2012); 38 C.F.R. § 3.303 (c), 4.9 (2017).

3. The criteria for a visual disability, to specifically include cataracts has not been met. 38 U.S.C. § 1111, 1131, 1137, 5107 (2012); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has asserted that his hypertension is due to his active service.

Service treatment records (STRs) show, that at the time of the Veteran's March 1972 separation examination, the Veteran's heart and vascular system were noted to be clinically normal upon examination.  The Veteran's blood measure was measured at 110/70.  Further, there is no indication from the separate examination or the STRs that the Veteran was diagnosed with hypertension while in active service, or that he was on any sort of medication for hypertension at the time of his separation from active service or within one year of release of active service.  In fact, approximately five years after the Veteran discharge from active service, upon entry into the Army reserves the Veteran's heart and vascular system continued to be noted as clinically normal upon evaluation.  Upon examination, his resting blood pressure was measured at 118/70.  The Board notes the Veteran's blood pressure was measured at 140/80 after exercise, and 130/74 after a three minute recovery, with pulses measured at 86, 108 and 76, respectively.

In May 2017, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he had been diagnosed with hypertension and was prescribed medication at that time.  The Veteran stated he was not aware of the onset of the condition, but that it was diagnosed following multiple episodes of dizziness.  The examiner noted, at the outset there was no documentation of a diagnosis of hypertension in the STRs.  He further observed, that per the Veteran's private treatment records, he appears to have been diagnosed in approximately April 2000, and placed on medication at that time.  The treatment notes of record show that the Veteran has continued to be treated for hypertension since then.  The examiner opined it was less likely than not that the Veteran's hypertension was incurred in or caused by the Veteran's active service, or is otherwise etiologically related to the Veteran's military service.  The examiner noted the Veteran's elevated blood pressures upon entry into the Army reserves in February 1977.  However, he explained that the Veteran's blood pressures and pulses at that time, actually indicated that the Veteran's cardiovascular system was responding extremely well.  He elaborated that the Veteran's higher blood pressure after exercise, which appeared to be abnormally elevated, is actually a normal physiologic response to exercise, and is not considered hypertension.  He further indicated that the Veteran's blood pressure and pulse after three minutes of recovery establish that the Veteran was in excellent cardiovascular condition as of February 1977, five years after discharge from active duty.  As such, there is no indication from the record that the Veteran's hypertension was noted to have had its onset within one year of his separation from active service.  In addition, there is no evidence in the record, including any statements from the Veteran's treating providers, that the hypertension was noted to be related to his active service.

In an April 2009 statement in support, the Veteran attributed his hypertension to exposure to chemicals in service.  In a May 2012 statement in support, the Veteran asserted that he suffered from hypertension while on active duty, and that it was intermittently high.  

However, as noted above, there is no evidence to support the Veteran's contention that he suffered from, was diagnosed with, or treated for hypertension while on active duty. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307 (a)(6)(iii) (2017).  Service in the Republic of Vietnam includes service on the landmass or on the inland waterways, but for service based upon visitation on the landmass a Veteran must actually set foot on land within the borders of Vietnam in order to be entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

The Board acknowledges that the Veteran served during the Vietnam War.  However, the evidence of record does not reflect and the Veteran does not assert that he served on the landmass of Vietnam; or, that he was exposed to herbicides to include agent orange.  Therefore, presumption for Vietnam veterans who have been exposed to agent orange and diagnosed with hypertension within the applicable time frame is not applicable.  With respect to the Veteran's claim that his hypertension is due to exposure to mustard gas, the evidence of record does not support the Veteran's exposure to any such chemicals, or any nexus between any such exposure and his hypertension.  In particular, the evidence indicates that the Veteran was not a participant in the mustard gas, Chem-Bio or SHAD programs, according to the Department of Defense records.

The Board acknowledges the Veteran's opinion that he experienced hypertension while on active duty, and that his current disability was caused by his service, to include exposure to mustard gas, but finds that as a lay person he does not have the medical training or expertise to offer an opinion as to the diagnosis or etiology of the medically complex disorder of hypertension.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The etiology of the Veteran's hypertension is a medical question involving internal and unseen system processes unobservable by the Veteran.  Here, there is no competent medical evidence linking the Veteran's current hypertension, diagnosed years after service, with any aspect of his service.  Further, as noted above, there is no indication from the record that the Veteran was diagnosed with hypertension within one year of his active service.  Therefore presumptive service connection for chronic disabilities does not apply in this case.

The Board finds that the May 2017 opinion is adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).   Further, as the Veteran has not submitted any contradictory medical evidence, the VA medical opinion of record is the most probative evidence of record.

In sum, the evidence of record indicates that five years after discharge from active duty, the Veteran experienced one instance of elevated blood pressure after a period of exercise; and, that this does not constitute hypertension.  Moreover, the Veteran was not diagnosed with hypertension until many years following his separation from active service.  There is no competent evidence of record linking the Veteran's current diagnosis of hypertension to his active service.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for hypertension is not warranted.  38 U.S.C. § 5107(b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to Service Connection for a Visual Disability

The Veteran asserts that he has a visual defect which is due to service.  More specifically, the Veteran asserts that his visual impairment, requiring the use of glasses, was caused by a prolonged period monitoring radio frequencies.

The Veteran's STRs indicate that his eyes, including his pupils were noted to be normal upon clinical examination.  Upon measurement, his right eye visual acuity was measured at 20/30, and his left eye was measured at 20/20.  The Veteran was deemed suitable for military service.  At the Veteran's March 1972 separation report of medical examination, his eyes and pupils continued to be marked as clinical normal.  Upon measurement, his visual acuity was noted to be 20/20 in both eyes.  No other visual defects were noted.

As noted above, the matter was previously before the Board in March 2017.  Pursuant to the remand, Veteran was afforded VA examinations in May and June 2017 in connection with his claim for service connection for a visual disability.   The VA examiners were asked to opine as the nature and etiology of any visual disabilities.  The May 2017 examiner noted that the Veteran had been diagnosed with a refractive error, for which he required glasses, as well as bilateral cataracts but no other eye conditions were documented.  On the basis of the evidence, the examiner opined that the Veteran's refractive errors were less like than not (less than 50% probability) incurred in or caused by the an in-service injury, event or illness.  The examiner reasoned that there was no evidence to support the Veteran's contention that use of computers or reading caused refractory errors.  In the June 2017 addendum opinion, the examiner stated that the Veteran's cataracts were due to age, and not to his military service, including the claimed in-service eye strain.  The examiner reviewed the Veteran's contentions, but reasoned that the Veteran's cataracts were age related.

The preponderance of the evidence is against the claim for service connection for a visual disability.  As an initial matter, the Board acknowledges that the Veteran entered service with a refractive error.  For purposes of entitlement to VA benefits, the law provides that refractive errors of the eyes are developmental defects and not disease or injury within the meaning of applicable legislation.  See 38 C.F.R.  § 3.303 (c), 4.9.  

In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. § 3.303 (c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury during service which created additional disability.  Furthermore, the Veteran has not contended and the record does not otherwise show any injury that occurred to the Veteran's eyes while on active duty that was superimposed upon the current refractive error.

The Board must also address the other diagnosed eye disorder of record, namely the Veteran's cataracts.  In this regard, service connection is not warranted for this condition, as the VA examiner provided an opinion that the cataracts were more likely to have been caused by natural aging than by the reported in-service injury, to specifically include the claimed eye strain.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.   While the Veteran believes that his current eye disorders are related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See, Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of an eye disorder are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, the Veteran's opinion as to the diagnosis or etiology of any eye disorder, to include the assertion that his visual impairment is due to eye strain from monitoring radio frequencies during service, is not competent medical evidence. 

In sum, although the medical evidence demonstrates that the Veteran currently has refractive errors, refractive errors of the eyes are not a disability for VA purposes.  38 C.F.R. § 3.303, 4.9 (2017).  In addition, the medical evidence of record does not provide any evidence of any superimposed disease or injury to the eye during service which created additional disability for which compensation is warranted.  Lastly, as there is no evidence that the Veteran's cataracts were caused or aggravated by a disease, injury, or event in service, service connection must be denied.

ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a visual disability, to include refractive errors and cataracts is denied.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


